Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered May 11, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*1087Memorandum: Defendant appeals from a judgment convicting him, upon his Alford plea (see North Carolina v Alford, 400 US 25 [1970]), of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]). Defendant contends that there was an insufficient recitation by the prosecutor concerning the facts underlying the crime to support the Alford plea (cf. People v Harris, 269 AD2d 839, 840 [2000]). That contention is unpreserved for our review (see People v Oberdorf, 5 AD3d 1000 [2004]), and we decline to exercise our power to address that . contention as a matter of discretion in the interest of justice (cf. id.). Finally, the sentence is not unduly harsh or severe. Present—Green, J.P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.